DETAILED ACTION
Allowable Subject Matter
1.	Claims 1-7, 9-12, and 16-22 are allowed.
	Thoma Delsol (GB 2512377) teaches a communication system comprising a base station having a plurality of neighbouring cells and a mobile communication device located within a serving cell operated by the base station. The base station comprises a transceiver for communicating with the mobile communication device and is operable to select, from the plurality of neighbouring cells, a plurality of candidate cells for handover of the mobile communication device. The base station generates information identifying the selected candidate cells and sends the information to the mobile communication device. The mobile communication device comprises a transceiver for communicating with the base station and for receiving the information identifying the plurality of candidate cells. The mobile communication
device selects a target cell, from the plurality of candidate cells, to which handover of the mobile communication device is to be attempted and to initiate handover of the mobile communication device to the selected target cell.
Wei et al. (US 20210195479) teaches an infrastructure equipment comprising circuitry configured to receive assistance information with a handover request acknowledge message from a target base station, and to deliver the assistance information received from the target base station to an UE with dedicated signalling.
Paliwal et al. (US 20120015653) teaches a UE  may receive a neighboring cell list or a cell priority list in the System Information Blocks (SIBs) from the network. The neighboring cell list may be continuously updated by the network to reflect the changing neighborhood for a moving status of the UE 114. The received neighboring cell list may comprise cell identity information such as, for example, downlink scrambling codes (PSCs), of corresponding cells in network. The received neighboring cell list may indicate in which order the PSCs should be searched.
The prior art of record fails to anticipate or render obvious the limitations of the claims.
The cited art on record, individually or combination, fail to explicitly disclose the combination of the following limitations: “transmit, to a user equipment, a radio resource control (RRC)  connection release message including assistance information for cell selection/reselection, the assistance information being based on location information indicating a location of the user equipment and/or a location of a candidate base station, and provide, based on a movement status of the user equipment, a first priority list for broadcast signaling and/or a second priority list for dedicated signaling.”. Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the prior in order to arrive at claimed invention.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923.  The examiner can normally be reached on 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAI M NGUYEN/
Primary Examiner, Art Unit 2641